                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                    )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:17–CR-30173-NJR
                                              )
 KASSIM L. AQUIL,                             )
                                              )
                      Defendant.              )


                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court on the Motion to Dismiss Indictment (Doc. 34) and

the Motion to Suppress Statements, Admissions, and Confessions (Doc. 35) filed on

January 4, 2019, by Defendant Kassim Aquil. The Government responded to both motions

on January 9, 2019 (Docs. 36, 37).

       On October 18, 2017, Aquil was charged in a single-count Indictment with Assault

Resulting in Serious Bodily Injury, in violation of 18 U.S.C. § 113(a)(6) (Doc. 1). The

Indictment alleges that Aquil intentionally assaulted another inmate at FCI-Greenville,

causing the inmate to suffer seriously bodily injury (Id.). Aquil’s motion to dismiss states

that, after the altercation, the Bureau of Prisons conducted an investigation and

disciplinary proceedings began; however, the disciplinary proceedings were suspended

once the incident was referred to the United States Attorney’s Office for prosecution

(Doc. 34). After consultation between the Assistant United States Attorney and the



                                       Page 1 of 5
Bureau of Prisons, the Government released the report for administrative proceedings on

October 2, 2017 (Id.). A disciplinary proceeding commenced, and Aquil was punished by

the Bureau of Prisons for the same offense stated in the Indictment (Id.). He lost 27 days

of good conduct time, 90 days of commissary privileges, 90 days of phone privileges, and

90 days of visiting privileges, and he was sentenced to a term of segregation (Id.).

I.     Motion to Dismiss Indictment

       Aquil argues that the Fifth Amendment to the United States Constitution protects

him from multiple punishments for the same crime, and that this proceeding constitutes

a second punishment for the same offense. Thus, it is a violation of his double jeopardy

rights, and the Indictment must be dismissed.

       Counsel for Aquil admits that case law is not in his favor. Indeed, the Seventh

Circuit has held on multiple occasions that “prison discipline does not preclude a

subsequent criminal prosecution or punishment for the same acts.” Garrity v. Fiedler,

41 F.3d 1150, 1152 (7th Cir. 1994); see also United States v. Morales, 312 F. App’x 823, 824

(7th Cir. 2009) (“We, together with every other circuit, have held that prison disciplinary

proceedings do not implicate double jeopardy concerns.”). This is because the prison

disciplinary process determines whether a defendant has violated his conditions of

incarceration and is designed to maintain institutional security and order, while criminal

prosecution is designed to punish a defendant for violating criminal laws. Id.

       Aquil asserts his case is distinguishable because the Government approved of the

disciplinary proceedings moving forward, despite knowing that it would seek to charge

and punish him for the same conduct. He also claims the penalties imposed by the Bureau

                                       Page 2 of 5
of Prisons were restrictions on his liberty and, thus, criminal in nature. Aquil presents no

case law in support of his position, as counsel was unable to find any authority for such

propositions. Neither has the Court. Accordingly, Aquil’s motion is denied. 1

II.     Motion to Suppress Statements, Admissions, and Confessions

        After the alleged altercation at FCI-Greenville, Aquil was interrogated by

corrections officers on September 2, 2017 (Doc. 35). Aquil was not read his Miranda rights,

nor was he given the option of a lawyer (Id.). Aquil claims the interrogation was custodial,

as he was an inmate in a federal prison and not free to leave (Id.). Furthermore, his

statements were not knowing or voluntary, as they “were the result of mental coercion,

duress and threats” and were “obtained by trick, promises of leniency and false

pretenses.” (Id.). Additionally, Aquil was never informed of, nor did he waive, his right

to remain silent or his right to have counsel present pursuant to Miranda (Id.). As a result,

the statements obtained from Aquil were obtained in violation of 18 U.S.C. § 3501 and the

Fifth and Sixth Amendments to the United States Constitution and must be suppressed.

        In response, the Government acknowledges that on September 1, 2017, Aquil was

interviewed without being read his Miranda rights, and he denied any involvement in the

assault (Doc. 37). On September 4, 2017, Aquil was interviewed again without being read

his Miranda rights and made incriminating statements regarding the assault (Id.). Finally,

on October 5, 2017, after being read his Miranda rights, Aquil refused to provide a

statement to prison officials regarding the assault (Id.).


1 Defense counsel notes that Gamble v. United States, No. 17-246, is pending in the Supreme Court and may
affect Double Jeopardy clause jurisprudence moving forward. Thus, counsel filed the instant motion to
preserve Aquil’s Double Jeopardy claim.

                                             Page 3 of 5
       The Government indicates it does not intend to introduce any non-Mirandized

statements made during the three interviews in its case-in-chief. The Government notes,

however, that it does reserve the right to introduce the incriminating statements made

during the September 4, 2017 interview to impeach Aquil if his testimony is inconsistent

with such statements.

       Generally, statements made in violation of Miranda are admissible for

impeachment if their “trustworthiness . . . satisfies legal standards.” Mincey v. Arizona,

437 U.S. 385, 397–98 (1978); see also United States v. Madoch, 149 F.3d 596, 601 (7th Cir. 1999)

(“Statements taken in violation of Miranda can generally be used to impeach inconsistent

trial testimony.”). “But any criminal trial use against a defendant of his involuntary

statement is a denial of due process of law, even though there is ample evidence aside

from the confession to support the conviction.” Id. (internal quotation omitted).

Determination of whether a statement is involuntary requires a careful evaluation of the

circumstances of the interrogation. Id. at 401.

       At the same time, however, “[a] defendant who seeks to suppress evidence bears

the burden of making a prima facie showing of illegality.” United States v. Randle, 966 F.2d

1209, 1212 (7th Cir. 1992) (citation omitted); United States v. Edgeworth, 889 F.3d 350, 353–

54 (7th Cir. 2018). “Reliance on vague, conclusory allegations is insufficient.” Id. Instead,

the “defendant must present ‘definite, specific, detailed, and nonconjectural’ facts that

justify relief before a district court will grant a suppression hearing.” Id. (citation

omitted). “Additionally, these facts must be material, and they must be disputed.” Id.

(citing United States v. Goudy, 792 F.2d 664, 667 (7th Cir. 1986)).

                                         Page 4 of 5
      The Government argues that Aquil has failed to make a prima facie case of

involuntariness as to any of his statements. Aquil provided only two conclusory

sentences indicating his statements were involuntary without citing any specific facts or

evidence to support his claims. As such, the Government argues, Aquil’s argument

should be rejected outright. The Court agrees. Aquil’s allegations are non-specific,

conclusory, and lack any factual support. He has provided no information indicating how

he was mentally coerced or threatened, nor has he given any specifics as to how the

officers tricked him. Indeed, Aquil has “presented nothing whatsoever to support his

motion to suppress.” Edgeworth, 889 F.3d at 354. Accordingly, his motion is denied.

                                     CONCLUSION

      For these reasons, the Motion to Dismiss Indictment (Doc. 34) and the Motion to

Suppress Statements, Admissions, and Confessions (Doc. 35) filed by Defendant Kassim

Aquil are DENIED.

      IT IS SO ORDERED.

      DATED: February 11, 2019

                                               ___________________________
                                               NANCY J. ROSENSTENGEL
                                               United States District Judge




                                      Page 5 of 5
